DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 11/8/2021, with respect to the rejection(s) of claim(s) 1-9 under prior art have been fully considered and are persuasive in lieu of the newly amended claim language.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2006/0060730) in view of St Onge et al. (US 2007/0000187).
Regarding claims 1, 2 and 9, Walker discloses a helical pile [Figure 5] comprising: a column body [12]; at least one helical blade [14] disposed on the column body; a loading member [40] connected to a top end of the column body and including a flange [16]; wherein the loading member is fixed to the column body [Paragraph 30] and further comprises a connecting frame [18] 
Walker is silent as to the helical pile having a multi-frictional coating comprising epoxy or zinc.
St. Onge teaches a helical pile having a multi-frictional coating comprising epoxy or zinc [Paragraph 32]. Note, although St. Onge is silent as to the coating specifically being on the column body and blades in addition to the loading member, it would have been obvious to one of ordinary skill in the art to apply it there as well since St. Onge specifically indicates the coating is to prevent corrosion protection by galvanizing ‘the steel components’ — of which the column body and blades are also constructed from [Paragraph 17].
As such, it would have been obvious to one of ordinary skill in the art to modify the helical pile of Francis by adding the coating(s) as described by St. Onge to provide corrosion protection and thereby increase the lifespan of the installed pile.
Additionally, although the combination is silent as to the specific range of thickness of the coatings or the size ratio between the column body and the blades, it would have been obvious to one of ordinary skill in the art to utilize values within the claimed ranges based on a number of variables including steel material strength, the sizes of other aspects (e.g. blade thickness, hollow or solid column body), price and availability of components, type of soil/rock to which install the helical pile, intended bearing capacity of the final design as a whole, bearing capacity of each individual pile, additional properties that may be in the coatings, etc. Furthermore, it has been held that discovering the optimum or workable ranges requires only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 3 and 4, St. Onge further teaches there are three helical blades on the column body [12a-12c] surrounding the column body for one turn [Figure 1]. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the helical pile of Walker by adding additional blades as taught by St. Onge to based on a number of variables including steel material strength, the sizes of other aspects (e.g. blade thickness, hollow or solid column body), price and availability of components, type of soil/rock to which install the helical pile, intended bearing capacity of the final design as a whole, bearing capacity of each individual pile, etc. Furthermore, it has been held that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 5, Walker further discloses the flange has a plurality of openings [bolt holes; Figure 5].
Regarding claim 6, Francis further discloses the loading member further comprises a plurality of geometrical reinforcing ribs [20].
Regarding claim 7, Francis further discloses the helical blade structure surrounds the column body by at one turn [Figures 1-5].
Specifically regarding claims 3-5, 7 and 8, although the Walker-St. Onge combination is silent as to the size and spacing parameters, it would have been obvious to one of ordinary skill in the art to utilize values within the claimed ranges based on a number of variables including steel material strength, the sizes of other aspects (e.g. blade thickness, hollow or solid column body), price and availability of components, type of soil/rock to which install the helical pile, intended bearing capacity of the final design as a whole, bearing capacity of each individual pile, additional properties that may be in the coatings, etc. Furthermore, it has been held that discovering the optimum or workable ranges requires only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Walker-St. Onge combination as applied to claims 1-5 and 7-9 above, and further in view of Francis (US 7241079).
The Walker-St. Onge combination fails to disclose the loading member further includes reinforcing ribs.
Francis teaches a helical pile having a loading member with reinforcing ribs [20].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the loading member of the Walker-St. Onge combination by adding the reinforcing ribs as described by Francis to increase the strength of the loading member to such that it can withstand a greater downward insertion force and thereby decrease the possibility of ‘punch-through’ shear failure such that the helical pile can be used in a greater number of soil/rock applications and subsequently increase its profitability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/Primary Examiner, Art Unit 3619